Serious complaint is made of the fact that we listed various bills of exception as having been considered but not deemed of merit and therefore not discussed. We have again gone over each of same and are of opinion that we were correct. It would be of little aid to the profession for us to say, what has been often said, viz: that the district court has no power to compel witnesses in a criminal case, before taking the stand, to tell the attorneys what they are going to testify to. This is the complaint in bill of exceptions No. 10 so listed. Bill No. 19 shows that the court rejected evidence of defense witness Salinas to the fact that appellant asked witness if he heard deceased cursing, but did not know who he was cursing, and to the answer of the witness that he guessed he was cursing Pancho. Bill No. 21 complains of the rejection of the opinion of a witness in substance that from the movements of a group of men it appeared to him they wanted to get appellant out where they could have him shot. Bill No. 25 complains because a witness who saw appellant about an hour after his arrest, was allowed to testify that appellant was drunk. Bills Nos. 27 and 28 were in legal effect the same as bill No. 25. Bill No. 29 complains that by two witnesses the State was allowed to prove that defense witness Costly said, — out of the presence of appellant and after Costly came back to the scene of the shooting, — "Where is the s_n of a — b___h that went to get the officers?" Bill No. 30 complains of the overruling of the motion for new trial. We deem it unnecessary to analyze or further discuss any of these bills of exception. None of them present error.
It would seem plain that a statement made by appellant's attorney, that he had excepted, — to this, that or the other ruling of the trial court, — could have no force, effect or standing before this court, as an exception, unless the fact that such exception was so taken, showed to have been approved by the court below. This is true of all exceptions to the qualification to appellant's bills in this case.
No error appearing, the motion for rehearing is overruled.
Overruled. *Page 230